El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
William A. Jones, Obispo de la Iglesia Católica Apostó-lica Romana de Puerto Rico, entabló demanda contra Marcos T. Caneja, y otros, en reclamación de $639.45. La reclama-ción se basa en los siguientes hechos: Por escritura pública, otorgada en 1880, Manuel Díaz Caneja reconoció un censo por $2,842.11 españoles, a favor del Hospital de la Concep-ción y al rédito de cinco por ciento anual, garantizándolo con hipoteca sobre una finca de ochocientas cuerdas que se *256describe debidamente y obligándose a satisfacerlo sin des-cuento de ningain género por contribución o cambio de mone-da, u otro motivo. Manuel Díaz Caneja vendió la dieba finca a Eduardo G-onzález Caneja, quien a su vez vendió cuatro-cientas cuerdas de ella a Marcos T. Caneja, cien a Juan Mar-tiñó y ciento seis a The Graham and Granger Fruit Co., re-conociéndose en todas esas transferencias el censo en las con-diciones expresadas. Desde el año 1900 los réditos del censo, sin el consentimiento del demandante, se venían pagando so-bre un capital de $1,705.20 en vez de satisfacerse sobre $2,842.11 moneda española, o sean $2,557.80 oro, deducido el descuento del diez por ciento que se bacía a la moneda española.
Los demandados contestaron aceptando el hecho de la constitución del censo, pero alegando que lo fue por tres mil pesos mejicanos, y al rédito del cinco por ciento anual paga-dero en la misma moneda. Luego, como materia nueva, ale-garon tres defensas. En la primera sostienen, en resumen, que por virtud del canje de la moneda provincial a la mo-neda americana, el capital del censo quedó reducido a $1,705.26, y que tomando por base ese capital han venido pa-gando los réditos del censo. En la segunda alegan que en vista de que la administración del hospital, con el consenti-miento y beneplácito de los anteriores obispos de Puerto Rico, había venido recibiendo los réditos a su satisfacción, el obispo actual está impedido de entablar esta demanda. Y en la tercera aducen que, en la hipótesis de que se adeudaran las sumas reclamadas, los réditos correspondientes a los años 1900 al 1911 habían prescrito con arreglo a lo dispuesto en el inciso 3º. del artículo 1867- del Código Civil.
Trabada así la contienda, se celebró la vista en la que se practicó la prueba ofrecida por ambas partes y, finalmente,, la corte de distrito dictó sentencia declarando con lugar la reclamación de la parte demandante a partir del año 1911. Y contra esa sentencia interpusieron los demandados el presente recurso de apelación.
*257Hay dos cuestiones fundamentales a estudiar y a decidir en este caso, a saber: la clase de moneda en que se consti-tuyó el censo y se pactó el pago de sus réditos, y el “es-toppel”.
La transferencia del antiguo censo por cuatro mil pesos que pesaba sobre la casa No. 8 de la calle de O’Donnell de. esta capital a la finca rústica de ochocientas cuerdas a que se refiere la demanda fné autorizada por decreto del Provi-sor Vicario G-eneral en el cual, según se hizo constar en escri-tura pública que se otorgó al efecto y se inscribió luego en el registro de la propiedad, se permitió que el censo quedara reducido a tres mil pesos moneda corriente “equivalente a dos mil ochocientos cuarenta y dos pesos once centavos espa-ñoles sobre la finca rústica de que se trata en el párrafo 1°-debiendo, al efecto’otorgar la correspondiente escritura obli-gándose a satisfacer al administrador del Hospital de Cari-dad el canon de un cinco por ciento anual o sean, ciento cin-cuenta pesos anuales, moneda corriente, sin descuento de nin-gún género ya sea por contribución, ya por cambio de mo-neda u otro motivo”.. La escritura, según la exposición del caso, tiene fecha 2 de diciembre de 1889.
Se fijó, pues, en el contrato, la suma de tres mil pesos mo-neda corriente, pero se especificó en el mismo su equivalencia a la moneda española, pactándose expresamente que los rédi-tos se pagarían “sin descuento de ningún género ya sea por contribución, ya por cambio de moneda u otro motivo”. Sien-do esto así, el cambio operado en esta Isla por virtud del establecimiento de la moneda provincial y el canje de dicha moneda provincial por la americana, no afectó en lo fundamental al contrato. Sólo será necesario tener en cuenta la moneda oficial circulante en el momento actual, a los efectos-de fijar, en su caso, su relación con la pactada, al tiempo de verificar el pago.
Seg*ún el artículo 1138 del Código Civil Revisado, “el pa-go de las deudas de dinero deberá hacerse en la especie pac-tada y no siendo posible entregar la especie, en la moneda. *258de plata .ti oro que tenga curso legal en Puerto Rico”. Con la sola sustitución de la palabra España por la palabra Puer-to Rico, dicbo artículo es igual al 1170 del antiguo Código Civil.
4Cuál fue la especie pactada en este caso? La corte sen-tenciadora sostiene que la moneda española y la parte ape-lante admite “que los dos mil ochocientos cuarenta y dos pesos once centavos equivalentes, según la escritura de dos de diciembre de 1889, a tres mil pesos mejicanos, son de mo-neda española”, mas arguye: “sí, pero de la especial provincial que para la Isla de Puerto Rico creó el Decreto del Canje promulgado por el G-obierno Español en 7 de diciem-bre de 1895”.
Como puede verse de las mismas palabras de la parte ape-lante, la moneda provincial fue posterior en algunos años al contrato y en éste expresamente se consignó que no habría lugar a descuento por cambio de moneda y un descuento es en realidad de verdad lo que pretende la parte apelante en este caso.
Además, esta cuestión de los efectos del canje de 1895, ha sido estudiada y resuelta por esta Corte Suprema en el caso de El Convento de las R. R. M. M. Carmelitas v. Silva, 18 D. P. R. 148, así:
“Aun cuando la circulación de las monedas norteamericanas, francesas y mejicanas, estuvo autorizada en Puerto Rico, y a dichas monedas se fijó un valor legal en relación con la oficial, nunca tu-vieron el carácter de moneda oficial, que estuvo reservado a la moneda fuerte de cuño español, autorizada su circulación por R. D. de 1857, hasta el año 1895, en que la moneda mejicana fué sustituida por la especial creada para Puerto Rico y cuyo valor no era "igual al de la moneda española. El canje de la moneda decretado por la sección 11 de la Ley Orgánica se refiere únicamente a la moneda especial de Puerto Rico y no comprende la moneda propiamente española, ni ninguna otra clase de moneda extranjera, debiendo re-putarse aquélla y éstas como mercancías, cuyo valor está sujeto a las oscilaciones del cambio. El pago de las obligaciones constituidas en moneda española, debe hacerse en la misma moneda, o en moneda *259americana, pero no al tipo de canje establecido en la Ley Orgánica de Puerto Rico, sino al tipo corriente en plaza.”
Atendidos, pues, los términos en que aparece redactado el contrato y la ley y la jurisprudencia sobre la materia, no cometió la corte sentenciadora el error que se le atribuye al resolver que .el pago debe hacerse en la especie pactada, mo-neda española, o su equivalente en la que circula actualmente en Puerto Rico.
Esaminemos la cuestión referente al estoppel. En. el acto de la vista declaró por la parte demandante el Presbítero Luis Rodríguez, Secretario del Tribunal de Cuentas del Obispado, y, entre otras cosas, dijo que examinando los libros del tribunal notó “que había un pago incorrecto y la superiora del hospital venía cobrando menos de lo que realmente debía co-brar; que el declarante llamó la atención * * *. y de ahí el origen de esta reclamación * * * . Que la anormali-dad que dice el testigo encontró fué debida a una rebaja que se hacía al pagar los réditos; que pagaban menos réditos de lo que realmente debían pagar y, por consiguiente, como pa-gaban menos réditos era porque ellos suponían que el capital se reducía un cuarenta por ciento; que ellos suponían una reducción del capital, que esa rebaja le consta al testigo por el examen que ha hecho de los libros; que la rebaja aparece hecha por el Padre Caneja, con letra del Padre Caneja y de la Superiora mandada por el Padre Caneja que es tío de este señor; que en cuanto a si sabe las razones que tuviera el Padre Caneja para hacer eso* el testigo presenta el hecho; que la rebaja no tiene fecha en los libros”.
Sor Lucía Elorz, la superiora del hospital a cuyo favor se constituyó' el censo, presentada por la propia parte deman-dada, declaró, entre otros extremos, a preguntas del abogado de dicha parte, así: “Que según aparece del libro de los cen-sos del hospital, que la testigo consultó en el mismo acto, al folio 225 existe una cantidad de cuatro mil pesos reduci-dos a dos mil ochocientos cuarenta y dos pesos once centavos provinciales, que con el descuento del cuarenta por ciento que-*260daron reducidos a rail setecientos cinco dollars veinte centavos, con nn rédito de ochenta y cinco dollars veinte y seis centavos”. T luego a preguntas del abogado de la parte deman-dante, así: “Que hay dos notas en el libro; que la primera nota no sabe la declarante quién la puso; que la segunda nota la puso la testigo; que no consignó la fecha; que sólo recuerda que fué en los días en que comenzó la cuestión ésta; que la declarante puso esa nota porque le pidieron del Obis-pado una nota del capital que debía el señor Oaneja y la declarante tuvo una equivocación y puso, cree, mil seiscientos sesenta y siete dollars. Que la última nota de las que apa-recen en el libro la puso la testigo porque le pidió una acla-ración al Padre Caneja sobre el capital que tenía él a favor del hospital y él quedó en 1,705 dollars, 20 centavos, dándole la siguiente nota que la declarante copió de su puño y letra: ‘NOTA: el capital primero eran dos mil ochocientos cuarenta y dos once provinciales que con el descuento del cuarenta por ciento quedó reducido a mil setecientos cinco dollars con veinte centavos. Bédito anual ochenta y cinco, veinte y seis’. Que la declarante copió en el libro esa nota que le dió el Padre Caneja, para extender los recibos con más claridad y si él debía seguir pagando más o menos. Que la declarante fué a preguntar al Padre Caneja porque él era quien tenía el capital y se lo quiso preguntar a él mismo. Que la primera nota que hay en el libro la encontró la testigo ya puesta cuan-do vino; que .a la testigo le parece que es letra del. Padre Caneja; que no lo puede contestar afirmativamente”.
Conviene hacer constar, además, que aunque son varios los demandados en este pleito, es sólo el demandado Marcos Tomás Caneja el que desde 1908 venía satisfaciendo los ré-ditos del censo, según consta de una carta que dirigió a la superiora del hospital el 22 de diciembre de 1915.
Siendo esas las circunstancias del caso, no creemos que la parte demandada esté en condiciones de invocar en su favor la doctrina de “estoppel”.
*261Debe declararse sin lugar el recurso y confirmarse la sen-tencia apelada.

Declarado sin lugar el recurso y confirmada la sentencia apelada.

Jueces concurrentes: Sres. Asociados Wolf, Aldrey y Hutebison.
El Juez Presidente Sr. Hernández no intervino en la re-solución de este caso.